department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list tep ras jul legend taxpayer a financial_institution b financial_institution c financial advisor d fund e ira x account y date date amount dear eek kkk kkk this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penaity of perjury in support of the ruling requested kek page taxpayer a age represents that he received a distribution from his individual_retirement_account ira at financial_institution b in amount taxpayer a asserts that his failure to roll over amount within the 60-day period prescribed by sec_408 was due to errors made by financial advisor d of financial_institution c taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that he wished to transfer amounts in his ira ira x at financial_institution b to an ira invested in fund e a hedge fund managed by financial_institution c financial advisor d principal of financial_institution c instructed taxpayer a on how to complete the necessary forms to accomplish a proper rollover per financial advisor d’s advice on date taxpayer a requested a normal distribution from ira x instructing financial_institution b to wire amount to fund e financial advisor d also instructed taxpayer a to label the subscriber for his account in fund e account y as an ira taxpayer a was unaware that he had not properly rolled over amount until date when financial advisor d contacted him after learning that the rollover had been mishandled documentation provided shows that financial advisor d incorrectly advised taxpayer a that ira x could be properly rolled over to fund e specifically financial advisor d has provided a statement under penalty of perjury that he advised taxpayer a that if taxpayer a completed the distribution forms as instructed and labeled the subscriber of account y as an ira the transfer would constitute a proper rollover based on the foregoing facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount from ira x at financial_institution b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or individual not later than the day after the date on which the payment or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such page distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover was caused by errors made by financial advisor d of financial_institution c which resulted in amount being deposited into account y a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent kke page a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely ld me ch ath vok wy donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
